FILED
                            NOT FOR PUBLICATION                             MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIE COOLEY,                                   No. 12-17071

               Petitioner - Appellant,           D.C. No. 1:12-cv-01164-LJO

  v.
                                                 MEMORANDUM*
C. WOFFORD,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Willie Cooley appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his order dismissing with prejudice Cooley’s habeas petition, the

magistrate judge incorrectly stated that Cooley had consented to the jurisdiction of

a magistrate judge pursuant to 28 U.S.C. § 636(c). Because the record reflects that

Cooley expressly declined to give such consent, the magistrate judge lacked

authority to issue a final order dismissing with prejudice Cooley’s habeas petition.

See 28 U.S.C. § 636; Fed. R. Civ. P. 72. Accordingly, we vacate the judgment and

remand for further proceedings.

      In light of this disposition, we do not reach Cooley’s contentions regarding

the merits of his habeas petition.

      VACATED and REMANDED.




                                          2                                   12-17071